
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



Execution Copy



STOCKHOLDERS AGREEMENT

July 19, 2011


--------------------------------------------------------------------------------






STOCKHOLDERS AGREEMENT


        This STOCKHOLDERS AGREEMENT, dated as of July 19, 2011 (this
"Agreement"), is entered into by and between AMAG Pharmaceuticals, Inc. (the
"Company") and Warburg Pincus Private Equity VIII, L.P. (the "Stockholder").

        WHEREAS, concurrently herewith, the Company, Alamo Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of the Company ("Merger Sub"),
and Allos Therapeutics, Inc. ("Allos") have entered into an Agreement and Plan
of Merger and Reorganization (the "Merger Agreement"), dated the date hereof,
pursuant to which, subject to satisfaction or waiver of the conditions therein,
Merger Sub will merge with and into Allos (the "Merger"), and the Company will
issue shares of its Common Stock, par value $0.01 per share (the "Shares"), to
the Stockholder;

        WHEREAS, upon consummation of the Merger, the Stockholder will
Beneficially Own Shares;

        WHEREAS, the parties believe that it is in the best interests of the
Company and the Stockholder to provide for certain rights and obligations of the
parties with respect to various corporate matters of the Company following the
Merger; and

        WHEREAS, the Merger Agreement contemplates that this Agreement will be
executed concurrently with the execution of the Merger Agreement, with its
provisions to become effective upon consummation of the Merger.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements of the parties hereto contained herein, and other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the satisfaction or waiver of the conditions
hereof, the parties hereto agree as follows:


ARTICLE I.

INTRODUCTORY MATTERS


1.1.  Defined Terms.

        In addition to the terms defined elsewhere herein, the following terms
have the following meanings when used herein with initial capital letters:

        "13D Group" means a "group" as such term is used in Section 13(d)(3) of
the Exchange Act.

        "AAA" has the meaning given to that term in Section 4.8 of this
Agreement.

        "Allos Stock" means all shares of Allos' capital stock authorized,
issued or outstanding prior to the consummation of the Merger, of whatever class
or series, including all of the Common Stock, $.0001 par value per share, of
Allos.

        "Affiliate" has the meaning given to that term in Rule 405 promulgated
under the Securities Act.

        "Agreement" means this Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

        "Amendment Effectiveness Deadline Date" has the meaning given to that
term in Section 2.3(a) of this Agreement.

        "Beneficial Owner," "Beneficially Own," "Beneficial Ownership" and words
of similar import have the meanings ascribed to such terms in Rule 13d-3 under
the Exchange Act. Securities "Beneficially Owned" by a Person includes
securities "Beneficially Owned" by all other Persons with whom such Person would
constitute a 13D Group with respect to securities of the same issuer.

        "Board" means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------



        "Business Day" means a day other than a Saturday, Sunday, federal or
Massachusetts or California state holiday, or other day on which commercial
banks in Massachusetts or California are authorized or required by law to close.

        "Closing Date" has the meaning set forth in the Merger Agreement.

        "Common Stock" means the Common Stock, par value $0.01 per share, of the
Company.

        "Control," "Controlled," "Controlling," and "Under Common Control With"
have the meanings ascribed to such terms in Rule 12b-2 under the Exchange Act.

        "Deferral Notice" has the meaning given to that term in
Section 2.1(e)(ii) of this Agreement.

        "Deferral Period" has the meaning given to that term in
Section 2.1(e)(ii) of this Agreement.

        "Effectiveness Deadline" means (i) if the Company is notified by the SEC
that the Registration Statement will not be reviewed, the Effectiveness Deadline
as to such Registration Statement shall be the fifth (5th) Business Day
following the date that such notice is received by the Company; and (ii) if the
Company is notified by the SEC that the Registration Statement will be reviewed
and thereafter the Company is notified that the Registration Statement is no
longer subject to further review and comments, the Effectiveness Deadline as to
such Registration Statement shall be the fifth (5th) Business Day following the
date on which the Company is so notified so long as such date shall not be after
seventy-five (75) days after the Filing Date; provided, further, that if (i) the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business or (ii) the Effectiveness
Deadline falls on a date on which the Registration Statement is not eligible to
be declared effective under applicable rules and regulations of the Commission,
the Effectiveness Deadline shall be extended to the first Business Day on which
such Registration Statement is so eligible to be declared effective by the
Commission;

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

        "Filing Date" means, with respect to the Registration Statement required
pursuant to Section 2.1, the 10th calendar day following the Closing Date.

        "Free Writing Prospectus" means any "free writing prospectus" as defined
in Rule 405 promulgated under the Securities Act.

        "Governmental Body" means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal); or (d) self-regulatory organization (including
the NASDAQ Global Market and the NASDAQ Global Select Market).

        "Holder" shall mean (i) the Stockholder and (ii) to the extent any
Registrable Securities are transferred or assigned by such Stockholder and such
transferee or assignee is entitled to the registration rights provided under
Article II, such transferee or assignee.

        "Holders Counsel" has the meaning given to that term in the definition
of "Registration Expenses".

        "Indemnified Parties" has the meaning given to that term in Section 2.5
of this Agreement.

        "Lien" means, with respect to any property or asset, any mortgage,
pledge, security interest, lien (statutory or other), charge, encumbrance or
other similar restrictions or limitations of any kind or nature whatsoever on or
with respect to such property or asset.

2

--------------------------------------------------------------------------------



        "Merger" has the meaning given to that term in the recitals of this
Agreement.

        "Merger Agreement" has the meaning given to that term in the recitals of
this Agreement.

        "NASDAQ Stock Market" has the meaning given to that term in
Section 2.1(d) of this Agreement.

        "Other Stockholders" has the meaning given to that term in
Section 2.5(b) of this Agreement.

        "Person" means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

        "Register", "Registered" and "Registration" shall mean a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement.

        "Registrable Securities" means (i) the Shares issued to the Stockholder
under the Merger Agreement, (ii) any other Shares acquired by the Stockholder
and (iii) any Shares issued (or issuable upon the conversion or exercise of any
warrant, right, option or other convertible security which is issued as) as a
dividend, stock split or other distribution, recapitalization or
reclassification with respect to, or in exchange for, or in replacement of, such
Shares. Shares will cease to be Registrable Securities when (A) a Registration
Statement covering such Registrable Securities has been declared effective and
such Registrable Securities have been disposed of pursuant to such effective
Registration Statement, (B) such Registrable Securities shall have been offered
and sold pursuant to Rule 144 or Rule 145 (or any similar provisions then in
effect) under the Securities Act, (C) all Registrable Securities held by the
Stockholder, any transferee, or any assignee (as the case may be) are eligible
for transfer to the public pursuant to Rule 144 or Rule 145 (or any similar
provisions then in effect) under the Securities Act without any effective
limitations on the volume of Registrable Securities to be sold under Rule 144 or
Rule 145 or are otherwise freely transferable to the public without restriction
under the Securities Act, (D) such Registrable Securities are Transferred by a
Person in a transaction in which rights under the provisions of this Agreement
are not assigned in accordance with this Agreement, or (E) such Registrable
Securities cease to be outstanding.

        "Registration Expenses" shall mean all expenses incurred by the Company
in compliance with Section 2.1 hereof, including, without limitation, all
registration and filing fees, printing expenses (including, without limitation,
printing certificates, if applicable, and prospectuses), messenger and delivery
services and telephone expenses, fees and disbursements of counsel for the
Company, fees and expenses of one counsel retained by the Holders of a majority
of the Registrable Shares to be included in the Registration Statement (together
with any separate local counsel reasonably retained by such law firm, "Holders
Counsel"); provided such fees of Holders Counsel shall not exceed fifty thousand
dollars ($50,000) in the aggregate, all application and filing fees in
connection with listing on a national securities exchange or automated quotation
system, all fees and expenses of compliance with federal securities and state
"blue sky" or securities laws, all fees and disbursements of independent
certified public accountants of the Company (including, without limitation, the
expense of any special audits incident to or required by such performance), and
all fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, but
excluding the compensation of regular employees of the Company, which shall be
paid in any event by the Company.

        "Registration Statement" means a registration statement required to be
filed hereunder, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in the registration statement, together with any registration
statement to replace such registration statement upon expiration thereof, if
any.

3

--------------------------------------------------------------------------------



        "Rule 415 Limitation" has the meaning given to that term in
Section 2.1(a) of this Agreement.

        "SEC" means the Securities and Exchange Commission.

        "SEC Guidance" shall mean (i) any publicly available written or oral
guidance, comments, requirements or requests of the SEC staff and (ii) the
Securities Act.

        "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

        "Shares" has the meaning given to that term in the recitals to this
Agreement.

        "Shelf Registration" has the meaning given to that term in
Section 2.1(a) of this Agreement.

        "Shelf Registration Period" has the meaning given to that term in
Section 2.1(b) of this Agreement.

        "Stockholder" has the meaning given to that term in the recitals to this
Agreement.

        "Subsidiary" shall mean, in respect of any specified Person, any
corporation or other entity of which 50% or more of the outstanding share
capital or other equity interest is owned, directly or indirectly, by such
specified Person.

        "Transfer" means, with respect to any Share (or direct or indirect
economic or other interest therein), a transfer, distribution, sale, gift,
assignment, pledge, hypothecation or other disposition, whether directly or
indirectly (pursuant to the creation of a derivative security or otherwise), the
grant of an option or other right or the imposition of a restriction on
disposition or voting or by operation of law. When used as a verb, "Transfer"
shall have the correlative meaning. In addition, "Transferred" and "Transferee"
shall have the correlative meanings.

        "Valid Business Reason" means a determination by the Board in good faith
that (a) offers or sales under the Registration Statement and any prospectus
and/or supplement relating thereto would interfere with any material financing,
acquisition, corporate reorganization or merger or other material transaction
involving the Company or (b) the Company is in possession of material non-public
information disclosure of which would be detrimental to the business and affairs
of the Company in any material respect and that Registration Statement and any
prospectus and/or supplement relating thereto would be materially misleading
absent the inclusion of such information.


ARTICLE II.

REGISTRATION RIGHTS


2.1.  Shelf Registration.

        (a)   On or prior to the Filing Date, the Company shall prepare and file
with the SEC a "shelf" Registration Statement covering the resale of all
Registrable Securities. Such Registration Statement shall be on Form S-3 (except
if the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form in accordance herewith) relating to the offer and sale of the
Registrable Securities by the Holders thereof from time to time in accordance
with the methods of distribution set forth in the Registration Statement (such
"Plan of Distribution" attached hereto as Annex A (as it may be modified in
response to SEC comments)) and Rule 415 under the Securities Act, together with
any registration statement to replace such registration statement upon
expiration thereof, if any, (hereinafter the "Shelf Registration"). Subject to
the terms of this Agreement, the Company shall use its commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof but in any event
no later than the Effectiveness Deadline. The Company shall use commercially
reasonable efforts to address any comments from the SEC regarding such
Registration Statement and to advocate with the SEC for the registration of all

4

--------------------------------------------------------------------------------



Registrable Securities in accordance with SEC Guidance. Notwithstanding the
foregoing, if the SEC prevents the Company from including any or all of the
Registrable Securities on the Registration Statement due to limitations on the
use of Rule 415 of the Securities Act for the resale of the Registrable
Securities by the Holders (a "Rule 415 Limitation") or otherwise, the
Registration Statement shall register the resale of a number of Shares which is
equal to the maximum number of shares as is permitted by the SEC, and, subject
to the provisions of this Section 2.1, the Company shall continue to use its
commercially reasonable efforts to register all remaining Registrable Securities
as set forth in this Article II. In such event, the number of Shares to be
registered for each Holder in the Registration Statement shall be reduced pro
rata among all Holders. The Company shall continue to use its commercially
reasonable efforts to register all remaining Registrable Securities as promptly
as practicable in accordance with the applicable rules, regulations and guidance
of the SEC.

        (b)   The Company shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act in
order to permit the prospectus included therein to be lawfully delivered by the
Holders of the Registrable Securities included therein until the later of
(1) all Registrable Securities covered by the Registration Statement having been
sold and (2) such time as there are no Registrable Securities. However, in no
event shall the Registration Statement be kept effective for more than three
years from the date such Registration Statement becomes effective. Such period
during which the Registration Statement shall remain effective shall be referred
to herein as the "Shelf Registration Period". The Company shall be deemed not to
have used its commercially reasonable efforts to keep the Registration Statement
effective during the Shelf Registration Period if it voluntarily takes any
action that would directly result in Holders of Registrable Securities covered
thereby not being able to offer and sell such Registrable Securities during such
period, unless such action is required by applicable law or except as provided
in Section 2.1(e).

        (c)   Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause (i) the Registration Statement (as of the
effective date of the Registration Statement), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with the applicable requirements of the Securities Act,
the rules and regulations of the SEC and SEC Guidance and (B) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related prospectus, preliminary prospectus or Free
Writing Prospectus and any amendment thereof or supplement thereto, as of its
date, (A) to comply in all material respects with the applicable requirements of
the Securities Act, the rules and regulations of the SEC and SEC Guidance and
(B) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, the Company shall have no such obligations or
liabilities with respect to any written information pertaining to any Holder and
furnished in writing to the Company by or on behalf of such Holder specifically
for inclusion therein.

        (d)   The Company shall use its commercially reasonable efforts to cause
the Registrable Securities included in the Registration Statement to be, upon
resale thereunder, listed on the NASDAQ Global Select Market ("NASDAQ Stock
Market") or, if the Common Stock is not then listed on the NASDAQ Stock Market,
on the principal national securities exchange on which the Common Stock is then
listed, or if the Common Stock is not then listed on a national securities
exchange, authorized for quotation on any automated quotation system on which
the Common Stock is then quoted.

        (e)   If (A) the SEC issues a stop order suspending the effectiveness of
the Registration Statement or initiates proceedings with respect to the
Registration Statement under Section 8(d) or 8(e) of the Securities Act or
(B) the Board, in its good faith judgment, determines that the registration of

5

--------------------------------------------------------------------------------




Registrable Securities pursuant to this Section 2.1 should be delayed (with
respect to the initial filing) or offers and/or sales of Registrable Securities
suspended because of a Valid Business Reason:

          (i)  in the case of clause (A) above, subject to clause (ii) below, as
promptly as practicable, the Company shall prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to such Registration
Statement or a supplement to the related prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and related
prospectus so that (1) such Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
(2) such prospectus does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to the Registration Statement, subject to the next
sentence, use commercially reasonable efforts to cause it to be declared
effective as promptly as is practicable; and

         (ii)  the Company shall promptly notify the Holders in writing that the
availability of the Registration Statement is suspended (a "Deferral Notice")
and, subject to Section 2.1(e)(iii) below, the expected duration of the
suspension (such period during which the availability of the Registration
Statement and any related prospectus is suspended, a "Deferral Period"). Upon
receipt of any Deferral Notice, the Holders shall immediately suspend making any
offers or sales pursuant to the Registration Statement until such Holder's
receipt of copies of the supplemented or amended prospectus provided for in
clause (A) above, or until it is advised in writing by the Company that the
prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus.

       (iii)  The Company will use its commercially reasonable efforts to ensure
that the use of the prospectus with respect to such Registration Statement may
be resumed (x) in the case of clause (A) above, as promptly as is practicable
and (y) in the case of clause (B) above, as soon as, in the reasonable good
faith judgment of the Company there is no Valid Business Reason to continue such
suspension and postponement. The Company shall give written notice to the
Holders of the termination of the Deferral Period promptly (and in any event
within five business days) thereafter. Notwithstanding anything to the contrary
contained herein, in no event shall (A) a single suspension arising from a Valid
Business Reason exceed thirty (30) consecutive days, (B) the aggregate duration
of all such suspensions arising from a Valid Business Reason exceed sixty
(60) days in any twelve (12) month period or (C) a suspension arising from a
single Valid Business Reason be invoked more than once in any twelve (12) month
period.

        2.2.    Expenses of Registration.    All Registration Expenses incurred
in connection with the registration, qualification or compliance pursuant to
this Section 4 shall be borne by the Company, whether or not any Registrable
Securities are sold pursuant to a Registration Statement. The Company will bear
its internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expenses of any annual audit and "comfort" letters and the fees and expenses of
any person, including special experts, retained by the Company.

        2.3.    Registration Procedures.    In the case of each registration
effected by the Company pursuant to this Article II, the following provisions
shall apply:

        (a)   At the time the SEC declares such Registration Statement
effective, each Holder shall be named as a selling security holder in such
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
included in the Registration Statement in accordance with applicable law,
subject to the terms and

6

--------------------------------------------------------------------------------




conditions hereof. From and after the date a Registration Statement is declared
effective, the Company shall, as promptly as practicable and in any event no
later than (x) the fifth (5th) Business Day after such date or (y) the fifth
(5th) Business Day after the expiration of any Deferral Period that is either in
effect or put into effect within five (5) Business Days of such date:

          (i)  if required by applicable law, prepare and file with the SEC a
post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related prospectus or a
supplement or amendment to any document incorporated therein by reference or
file with the SEC any other required document so that the Holder is named as a
selling security holder in the Registration Statement and the related prospectus
in such a manner as to permit such Holder to deliver such prospectus to
purchasers of such Holder's Registrable Securities included in the Registration
Statement in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Registration Statement, use its commercially
reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable, but in any
event by the date (the "Amendment Effectiveness Deadline Date") that is sixty
(60) days after the date such post-effective amendment is required by this
clause to be filed;

         (ii)  provide such Holder copies of any documents filed pursuant to
Section 2.3(a)(i); and

       (iii)  notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2.3(a)(i);

provided, that if the request by such Holder is delivered during a Deferral
Period, the Company shall so inform the Holder making such request and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with this Section 2.3(a) and Section 2.1(e)
of this Agreement.

        (b)   The Company shall notify the Holders of the Registrable Securities
included within the coverage of the Registration Statement (which notice may, at
the discretion of the Company (or as required pursuant to Section 2.1(e) state
that it constitutes a Deferral Notice, in which event the provisions of
Section 2.1(e) shall apply):

          (i)  when the Registration Statement or any amendment thereto has been
filed with the SEC and when the Registration Statement or any post-effective
amendment thereto has become effective;

         (ii)  of any request by the SEC for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

       (iii)  of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose and of any other action, event or failure to act that would
cause the Registration Statement not to remain effective;

        (iv)  of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

         (v)  of the occurrence of any Valid Business Reason.

        (c)   The Company shall use its commercially reasonable efforts to
obtain the withdrawal at the earliest possible time of any stop order suspending
the effectiveness of the Registration Statement and the elimination of any other
impediment to the continued effectiveness of the Registration Statement.

        (d)   The Company shall promptly furnish to each Holder of Registrable
Securities included within the coverage of the Shelf Registration, without
charge, if the Holder so requests in writing, at least one conformed copy of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules and all exhibits thereto (excluding those, if
any, incorporated by reference).

7

--------------------------------------------------------------------------------





        (e)   The Company shall promptly furnish to each Holder of Registrable
Securities included within the coverage of the Shelf Registration, without
charge, such number of prospectuses and other documents incident thereto,
including but not limited to any amendment thereof or supplement thereto and any
Free Writing Prospectus used in connection therewith, as each of the Holders, as
applicable, from time to time may reasonably request. The Company consents,
subject to the provisions of this Agreement and except during such periods that
a Deferral Notice is outstanding and has not been revoked, to the use of the
prospectus and each amendment or supplement thereto and any Free Writing
Prospectus used in connection therewith by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
the prospectus, or any amendment or supplement thereto, included in the
Registration Statement.

        (f)    The Company shall use commercially reasonable efforts to register
or qualify, or cooperate with the Holders of the Registrable Securities included
in the Registration Statement and their respective counsel in connection with
the registration or qualification of, the resale of the Registrable Securities
under the securities or "blue sky" laws of such states of the United States as
any Holder requests in writing and to do any and all other acts or things
necessary or advisable to enable the offer and sale in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it is not then so qualified or (ii) take any action
that would subject it to general service of process or to taxation in any
jurisdiction to which it is not then so subject.

        (g)   Unless any Registrable Securities shall be in book-entry form
only, if requested by the Holders, the Company shall cooperate with the Holders
of the Registrable Securities to facilitate the timely preparation and delivery
of certificates representing the Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request.

        (h)   The Company will comply with all rules and regulations of the SEC
to the extent and so long as they are applicable to the Shelf Registration and
will make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, no later than 45 days after the end of a 12-month period (or
90 days, if such period is a fiscal year) beginning with the first month of the
Company's first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period.

        (i)    If requested in writing in connection with a disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
make reasonably available for inspection during normal business hours by a
representative for the holders of a majority of the number of such Registrable
Securities, any broker-dealers, attorneys and accountants retained by such
holders, and any attorneys or other agents retained by a broker-dealer engaged
by such holders, all relevant financial and other records and pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the appropriate officers, directors and employees of the Company and its
subsidiaries to make reasonably available for inspection during normal business
hours on reasonable notice all relevant information reasonably requested by such
representative for the Holders, or any such broker-dealers, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar "due diligence" examinations; provided, that such persons shall
first agree in writing with the Company that any information that is reasonably
and in good faith designated by the Company in writing as confidential at the
time of delivery of such information shall be kept confidential by such persons
and shall be used solely for the purposes of exercising rights under this
Agreement, unless (i) disclosure of such information is required by court or
administrative order or is necessary to respond to inquiries of regulatory
authorities, (ii) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of the Registration Statement or the use of any prospectus or
Free Writing Prospectus referred to in this Agreement) or

8

--------------------------------------------------------------------------------




(iii) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person, and provided
further that the foregoing inspection and information gathering shall, to the
greatest extent possible, be coordinated on behalf of all the Holders and the
other parties entitled thereto by Holders Counsel.

        (j)    The Company shall (i) permit Holders Counsel to review and
comment upon (A) a Registration Statement at least five (5) Business Days prior
to its filing with the SEC and (B) all Free Writing Prospectuses and all
amendments and supplements to all Registration Statements within a reasonable
number of days prior to their filing with the Commission, and (ii) not file any
Registration Statement or amendment thereof or supplement thereto or any Free
Writing Prospectus in a form to which the Holders holding a majority of the
Registrable Securities reasonably objects. The Company shall furnish to Holders
Counsel, without charge, (x) copies of any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to any
Registration Statement, (y) promptly after the same is prepared and filed with
the Commission, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, if requested by a Holder,
and all exhibits; and (z) promptly upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with such Holders Counsel in performing the Company's obligations
pursuant to this Section 2. For the avoidance of doubt, in no event shall the
Company have any obligation to permit the Holders or any counsel to Holders to
review and/or comment on any of the Company's filings under the Exchange Act,
including without limitation Forms 10-K, 10-Q and 8-K.

        (k)   If reasonably requested by a Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by Holders of a majority in interest of Registrable Securities
participating in such registration.

2.4.  Information by the Holders.

        (a)   The Company may require any Holder holding securities included in
any registration to furnish to the Company in writing such information regarding
such Holder and pertinent to the disclosure requirements relating to the
registration and the distribution of the Registrable Securities as the Company
may from time to time reasonably request in writing.

        (b)   In the event that, either immediately prior to or subsequent to
the effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners, such Holder shall so advise the Company
and the Company shall be authorized to file an amendment to such registration
statement or prospectus supplement to remove such partners, as selling security
holders.

2.5.  Indemnification.

        (a)   The Company will indemnify each of the Holders, as applicable,
each of its officers, directors, partners and Affiliates, and each Person
controlling each of the Holders, with respect to the registration which has been
effected pursuant to this Section 4 against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document

9

--------------------------------------------------------------------------------



(including any related Registration Statement, notification or the like)
incident to any such registration, qualification or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act or the Exchange Act or any
rule or regulation thereunder applicable to the Company and relating to action
or inaction required of the Company in connection with any such registration,
qualification or compliance (collectively a "Violation"), and will reimburse
each of the Holders, each of its officers, directors and partners, and each
Person controlling each of the Holders for any legal and any other expenses
reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action; provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by the Holders
and stated to be specifically for use therein; provided, further, that the
indemnity agreement contained in this Section 2.5(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, in no event shall
the Company be liable for any Violation relating to an offer or sale of
Registrable Securities covered by the Registration Statement to the extent such
offer or sale occurred during a Deferral Period.

        (b)   Each of the Holders will, if Registrable Securities held by it are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers, Affiliates, and each person who controls the Company against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such Registration Statement, prospectus,
supplement, or other document made by such Holder, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements by such Holder therein not misleading, and will
reimburse the Company such directors, officers, partners, persons, or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating and defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, prospectus, supplement or other document,
or such violation is made, in reliance upon and in conformity with written
information furnished to the Company by such Holder and stated to be
specifically for use therein or relates to the offers or sales of Registrable
Securities during the Deferral Period; provided, however, that the obligations
of each of the Holders hereunder shall be limited to an amount equal to the
proceeds to such Holder of securities sold as contemplated herein; provided
further, that the indemnity agreement contained in this Section 2.5(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld.

        (c)   Each party entitled to indemnification under this Section 2.5 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying Party
that shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party's expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.5 unless the Indemnifying Party is materially

10

--------------------------------------------------------------------------------




prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation or (ii) includes a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.

        (d)   If the indemnification provided for in this Section 2.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

        2.6.    Further Obligations of the Company.    With a view to making
available the benefits of certain rules and regulations of the Commission which
may permit the sale of securities to the public without registration, the
Company agrees to:

        (a)   make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act;

        (b)   use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at any time after it has become subject to
such reporting requirements;

        (c)   except as provided in Section 2.1(b), as expeditiously as possible
prepare and file with the SEC any amendments and supplements to the Registration
Statement and the prospectus included in the Registration Statement as may be
necessary to comply with the provisions of the Securities Act (including the
anti-fraud provisions); and

        (d)   so long as a Holder owns any Registrable Securities, furnish to
such Holder upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any such securities without registration.


ARTICLE III.

REPRESENTATIONS AND WARRANTIES


3.1.  Representations and Warranties of the Stockholder.

        The Stockholder hereby represents and warrants to the Company as
follows:

        (a)   such Stockholder has the legal capacity to execute and deliver
this Agreement and to consummate the transactions contemplated hereby;

11

--------------------------------------------------------------------------------



        (b)   such Stockholder is an entity duly organized and validly existing
under the laws of the jurisdiction in which it is incorporated or constituted,
and such Stockholder has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement;

        (c)   this Agreement has been validly executed and delivered by such
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, and (ii) the availability of the remedy of specific
performance or injunctive or other forms of equitable relief may be subject to
equitable defenses and would be subject to the discretion of the court before
which any proceeding therefor may be brought;

        (d)   neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which such
Stockholder is a party or by which such Stockholder's assets are bound, other
than as would not reasonably be expected to prevent or materially delay or
impair the ability of such Stockholder to perform its obligations hereunder. The
consummation of the transactions contemplated hereby will not violate, or
require any consent, approval, or notice under, any provision of any judgment,
order, decree, statute, law, rule or regulation applicable to such Stockholder,
other than as would not reasonably be expected to prevent or materially delay or
impair the ability of such Stockholder to perform its obligations hereunder;

        (e)   such Stockholder is the beneficial owner of shares of Allos Stock
in the amount set forth opposite such Stockholder's name in Schedule I attached
hereto by Allos, free and clear of any and all Liens and any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such shares) (except as provided under the Voting Agreement or
pursuant to any applicable restrictions on transfer under the Securities Act of
1933, as amended). Other than the Allos Stock listed on such schedule, such
Stockholder owns no securities of either Allos or the Company or other rights to
subscribe for or otherwise acquire any securities of either Allos or the Company
and has no other interest in or voting rights with respect to any securities of
either Allos or the Company; and

        (f)    no claim, action, suit, proceeding, arbitration, investigation or
inquiry before any Governmental Body is now pending or, to the knowledge of such
Stockholder, threatened, against or relating to such Stockholder which would
prohibit or adversely affect the ability of such Stockholder to consummate or
perform the transactions contemplated by this Agreement or the Merger Agreement.

3.2.  Representations and Warranties of Company.

        The Company hereby represents and warrants to the Stockholder as
follows:

        (a)   the Company is a corporation duly organized and validly existing
under the laws of the state of Delaware and has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement;

        (b)   this Agreement has been duly authorized, executed and delivered by
the Company, and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors' rights
generally and (ii) the availability of the remedy of specific performance or
injunctive or other forms of equitable

12

--------------------------------------------------------------------------------




relief may be subject to equitable defenses and would be subject to the
discretion of the court before which any proceeding therefor may be brought; and

        (c)   neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which the
Company is a party or by which the Company's assets are bound. The consummation
of the transactions contemplated hereby will not violate, or require any
consent, approval, or notice under, any provision of any judgment, order,
decree, statute, law, rule or regulation applicable to the Company.


ARTICLE IV.

MISCELLANEOUS


4.1.  Effective Date.

        This Agreement shall become effective upon consummation of the Merger as
contemplated by the Merger Agreement and prior to such time shall have no force
or effect. If the Merger Agreement is terminated prior to the Closing Date, this
Agreement shall terminate without any further action of the parties hereto and
no party shall have any liability to the other with the respect to the
provisions contained herein.

4.2.  Notices.

        All notices, consents, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, courier service, fax or registered or certified mail (postage prepaid,
return receipt requested) as follows (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.2):

        (a)   if to the Company:

AMAG Pharmaceuticals, Inc.
100 Hayden Avenue
Lexington, Massachusetts 02421
Attention: Chief Executive Officer
Fax: (617) 812-7898

with a copy to:

Cooley LLP
500 Boylston Street
Boston, MA 02136
Attention: Miguel J. Vega and Barbara Borden
Fax: (617) 937-2400

        (b)   if to Stockholder:

Warburg Pincus Private Equity VIII, L.P.
450 Lexington Avenue
New York, NY 10017
Attention: Jonathan S. Leff
Fax: (212) 878-0850

13

--------------------------------------------------------------------------------



with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Steven J. Gartner and Mark A. Cognetti
Fax: (212) 728-8111

4.3.  Further Assurances.

        The parties hereto will sign such further documents, cause such meetings
to be held, resolutions passed, exercise their votes and do and perform and
cause to be done such further acts and things as may be necessary in order to
give full effect to this Agreement and every provision hereof.

4.4.  Assignment.

        This Agreement will inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns. Except as
specifically provided herein, this Agreement may not be assigned by any party
hereto without the express prior written consent of the other parties, and any
attempted assignment, without such consents, will be null and void. For the
avoidance of doubt, no transferee of shares of Common Stock subject to this
Agreement shall be entitled to any rights under Article II without the consent
of the Company, which may be granted or withheld in its sole discretion.

4.5.  Amendment; Waiver.

        This Agreement may be amended, supplemented or otherwise modified only
by a written instrument executed by the parties hereto. No waiver by any party
of any of the provisions hereof will be effective unless explicitly set forth in
writing and executed by the party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, will be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.

4.6.  Third Parties.

        Except as otherwise set forth herein, this Agreement does not create any
rights, claims or benefits inuring to any Person that is not a party hereto nor
create or establish any third party beneficiary hereto.

4.7.  Governing Law.

        This Agreement will be governed by, and construed in accordance with,
the laws of the State of Delaware.

4.8.  Binding Arbitration.

        Any controversy, dispute or claim arising out of, in connection with, or
in relation to, the construction, performance, or breach of this Agreement shall
be adjudicated by arbitration conducted in accordance with the existing rules
for commercial arbitration of the American Arbitration Association, or any
successor organization in New York City (the "AAA"), as determined by the party
initiating the arbitration. The demand for arbitration shall be delivered in
accordance with the notice provisions of this Agreement. Arbitration hereunder
shall be conducted by a single arbitrator selected jointly by the parties
hereto. If within thirty (30) days after a demand for arbitration is made, the

14

--------------------------------------------------------------------------------




parties hereto are unable to agree on a single arbitrator, three arbitrators
shall be appointed. Each party shall select one arbitrator and those two
arbitrators shall then select within thirty (30) days a third neutral
arbitrator. If the arbitrators selected by the parties cannot agree on the third
arbitrator, they shall discuss the qualifications of such third arbitrator with
the AAA prior to selection of such arbitrator, which selection shall be in
accordance with the existing rules of the AAA. If an arbitrator cannot continue
to serve, a successor to an arbitrator selected by the parties shall be also
selected by the same party, and a successor to a neutral arbitrator shall be
selected as specified above. A full rehearing will be held only if the neutral
arbitrator is unable to continue to serve or if the remaining arbitrators
unanimously agree that such a rehearing is appropriate. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. Judgment upon any
arbitration award rendered may be entered in any court of competent
jurisdiction. EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT.

4.9.  Specific Performance.

        Without limiting or waiving in any respect any rights or remedies of the
parties hereto under this Agreement now or hereinafter existing at law or in
equity or by statute, each of the parties hereto will be entitled to seek
specific performance of the obligations to be performed by the other in
accordance with the provisions of this Agreement, including during such time
prior to the final and binding decision in any arbitration contemplated by
Section 4.8.

4.10.  Termination of other Agreements.

        Effective as of the Closing Date, all agreements between the Stockholder
and Allos entered into before the date of this Agreement, including without
limitation, the letter agreement, by and between Allos and Stockholder, dated
March 4, 2005, the Securities Purchase Agreement by and between Allos and
Stockholder, dated March 2, 2005, and the Registration Rights Agreement, by and
between Allos and Stockholder, dated March 2, 2005 shall hereby be permanently
waived and/or terminated, and have no further force and effect.

4.11.  Entire Agreement.

        This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof.

4.12.  Titles and Headings.

        The section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

4.13.  Severability.

        If any provision of this Agreement is declared by any court of competent
jurisdiction to be illegal, void or unenforceable, all other provisions of this
Agreement will not be affected and will remain in full force and effect.

4.14.  Construction

        The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party. Unless the context otherwise
requires: (a) "or" is disjunctive but not exclusive, (b) words in the singular
include the plural, and in the plural include the singular, and (c) the words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Agreement refer to this Agreement as a

15

--------------------------------------------------------------------------------




whole and not to any particular provision of this Agreement, and Section and
Exhibit references are to this Agreement unless otherwise specified.

4.15.  Counterparts.

        This Agreement may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which together will be deemed
to be one and the same instrument.

4.16.  Recapitalizations, Exchanges, Etc.

        The provisions of this Agreement shall apply to the full extent set
forth herein with respect to (i) the Registrable Securities, and (ii) any and
all shares of voting Common Stock into which the Registrable Securities are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by the Company, and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.

        [Signature page immediately follows.]

16

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has executed this Agreement
or caused this Agreement to be executed on its behalf as of the date first
written above.

    AMAG PHARMACEUTICALS, INC.
 
 
By:
 
/s/ BRIAN J.G. PEREIRA


--------------------------------------------------------------------------------

Name: Brian J.G. Pereira, MD
Title: Chief Executive Officer

    WARBURG PINCUS PRIVATE EQUITY VIII, L.P.
 
 
By:
 
Warburg Pincus Partners LLC, its general partner
 
 
By:
 
Warburg Pincus & Co., its managing member
 
 
By:
 
/s/ JONATHAN LEFF


--------------------------------------------------------------------------------

Name: Jonathan Leff
Title: Partner

17

--------------------------------------------------------------------------------






SCHEDULE 1

OWNERSHIP OF SECURITIES


Name and Address of Stockholder
  Shares Held
of Record   Options and
Other Rights   Additional Securities
Beneficially Owned  

Warburg Pincus Private Equity VIII, L.P.
450 Lexington Ave.
34th Floor
New York, NY 10017

    —     —     26,124,430                  

--------------------------------------------------------------------------------






ANNEX A

PLAN OF DISTRIBUTION


        We are registering a total of [                        ] shares of our
common stock on behalf of the selling stockholder pursuant to the terms of a
stockholders agreement, dated as of July 19, 2011. A copy of the stockholders
agreement was filed with the SEC and is incorporated by reference as an exhibit
to the registration statement of which this prospectus is a part. The selling
stockholder may, from time to time after the date of this prospectus, sell any
or all of the shares of common stock offered hereby on any stock exchange,
market or trading facility on which the shares are traded or in private
transactions. We will not receive any of the proceeds from the sale by the
selling stockholder of the shares of common stock. We will bear all fees and
expenses incident to our obligation to register the shares of common stock other
than any fees of counsel to the selling stockholder which exceed $50,000.

        The selling stockholder may decide not to sell any shares of common
stock. The selling stockholder may sell all or a portion of the shares of common
stock beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate. The
selling stockholder may be deemed an "underwriter" within the meaning of the
Securities Act. Any brokers, dealers or agents who participate in the
distribution of the shares of common stock by the selling stockholder may also
be deemed to be "underwriters," and any profits on the sale of the shares of
common stock by them and any discounts, commissions or concessions received by
any such brokers, dealers or agents may be deemed to be underwriting discounts
and commissions under the Securities Act. To our knowledge, the selling
stockholder has not entered into any agreement, arrangement or understanding
with any particular broker-dealer or market maker with respect to the shares of
common stock offered hereby, nor do we know the identity of the broker-dealers
or market makers that may participate in the resale of the shares. Because the
selling stockholder and any other selling stockholder, broker, dealer or agent
may be deemed to be an "underwriter" within the meaning of the Securities Act,
the selling stockholder and any other selling stockholder, broker, dealer or
agent may be subject to the prospectus delivery requirements of the Securities
Act and may be subject to certain statutory liabilities of the Securities Act
(including, without limitation, Sections 11, 12 and 17 thereof) and Rule 10b-5
under the Exchange Act.

        The selling stockholder will act independently of us in making decisions
with respect to the timing, manner and size of each sale. The shares of common
stock may be sold in one or more transactions at fixed prices, at prevailing
market prices at the time of the sale, at varying prices determined at the time
of sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:

•on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

•in the over-the-counter market in accordance with the rules of the NASDAQ;

•in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

•through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

•ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

•purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•an exchange distribution in accordance with the rules of the applicable
exchange;

--------------------------------------------------------------------------------



•privately negotiated transactions;

•broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

•by pledge to secure debts and other obligations or on foreclosure of a pledge;

•through the settlement of short sales;

•a combination of any such methods of sale; and

•any other method permitted pursuant to applicable law.

        The selling stockholder may also sell shares of common stock covered by
this prospectus pursuant to Rule 144 promulgated under the Securities Act, if
available, rather than under this prospectus. In addition, the selling
stockholder may transfer the shares of common stock by other means not described
in this prospectus.

        Any broker-dealer participating in such transactions as agent may
receive commissions from the selling stockholder (and, if they act as agent for
the purchaser of such shares, from such purchaser). The selling stockholder has
informed us that any such broker-dealer would receive commissions from the
selling stockholder which would not exceed customary brokerage commissions.
Broker-dealers may agree with the selling stockholder to sell a specified number
of shares at a stipulated price per share, and, to the extent such a
broker-dealer is unable to do so acting as agent for the selling stockholder, to
purchase as principal any unsold shares at the price required to fulfill the
broker-dealer commitment to the selling stockholder. Broker-dealers who acquire
shares as principal may thereafter resell such shares from time to time in one
or more transactions (which may involve crosses and block transactions and which
may involve sales to and through other broker-dealers, including transactions of
the nature described above and pursuant to one or more of the methods described
above) at fixed prices, at prevailing market prices at the time of the sale, at
varying prices determined at the time of sale, or at negotiated prices, and in
connection with such resales may pay to or receive from the purchasers of such
shares commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:

•the name of any such broker-dealers;

•the number of shares involved;

•the price at which such shares are to be sold;

•the commission paid or discounts or concessions allowed to such broker-dealers,
where applicable;

•that such broker-dealers did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, as
supplemented; and

•other facts material to the transaction.

        The selling stockholder has informed us that it does not have any
written or oral agreement or understanding, directly or indirectly, with any
person to distribute the common stock.

        Under the securities laws of some states, the shares of common stock may
be sold in such states only through registered or licensed brokers or dealers.
In addition, in some states the shares of common stock may not be sold unless
such shares have been registered or qualified for sale in such state or an
exemption from registration or qualification is available and is complied with.

        Underwriters and purchasers that are deemed underwriters under the
Securities Act may engage in transactions that stabilize, maintain or otherwise
affect the price of the common stock, including the entry of stabilizing bids or
syndicate covering transactions or the imposition of penalty bids. The selling

2

--------------------------------------------------------------------------------




stockholder and any other person participating in the sale or distribution of
the shares of common stock will be subject to applicable provisions of the
Exchange Act and the rules and regulations thereunder (including, without
limitation, Regulation M of the Exchange Act), which may restrict certain
activities of, and limit the timing of purchases and sales of any of the shares
of common stock by, the selling stockholder and any other participating person.
To the extent applicable, Regulation M may also restrict the ability of any
person engaged in the distribution of the shares of common stock to engage in
market-making and certain other activities with respect to the shares of common
stock. In addition, the anti-manipulation rules under the Exchange Act may apply
to sales of the shares of common stock in the market. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.

        Under the stockholders agreement, we have agreed with the selling
stockholder to keep the registration statement of which this prospectus
constitutes a part effective until the earlier of three years from the effective
date of this registration statement or the date that all of the shares of common
stock covered by the registration statement have been sold.

        We have agreed, among other things, to pay all expenses of the
registration of the shares of common stock, estimated to be $
[                        ] in total, including, without limitation, SEC filing
fees and expenses of compliance with state securities or "Blue Sky" laws;
provided, however, that the selling stockholder will pay all underwriting
discounts and selling commissions applicable to the sale of the shares of common
stock and any expenses of the selling stockholder's counsel which exceed
$50,000. We have agreed to indemnify the selling stockholder and certain other
persons against certain liabilities in connection with the offering of shares of
common stock offered hereby, including liabilities arising under the Securities
Act or, if such indemnity is unavailable, to contribute amounts required to be
paid in respect of such liabilities. The selling stockholder has, subject to
certain limitations, agreed to indemnify us against liabilities under the
Securities Act that may arise from any written information furnished to us by
the selling stockholder specifically for use in this prospectus or, if such
indemnity is unavailable, to contribute amounts required to be paid in respect
of such liabilities.

        At any time a particular offer of the shares of common stock is made by
the selling stockholder, a revised prospectus or prospectus supplement, if
required, will be distributed. Such prospectus supplement and related
post-effective amendment, if required, will be filed with the SEC to reflect the
disclosure of any required additional information with respect to the
distribution of the shares of common stock. We may suspend the sale of shares by
the selling stockholder pursuant to this prospectus for certain periods of time
for certain reasons, including if the prospectus is required to be supplemented
or amended to include additional material information.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3


Execution Copy



STOCKHOLDERS AGREEMENT July 19, 2011
STOCKHOLDERS AGREEMENT
ARTICLE I. INTRODUCTORY MATTERS
ARTICLE II. REGISTRATION RIGHTS
ARTICLE III. REPRESENTATIONS AND WARRANTIES
ARTICLE IV. MISCELLANEOUS
SCHEDULE 1 OWNERSHIP OF SECURITIES
ANNEX A PLAN OF DISTRIBUTION
